Citation Nr: 1102224	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
service-connected degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1960 to December 
1963.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by the RO 
that granted service connection for residuals of a lumbar injury 
and assigned a 10 percent rating, effective on October 22, 1996.

Most recently, in March 2007, the Veteran testified at a hearing 
held at the RO before the undersigned Veterans Law Judge; a 
transcript of this hearing is associated with the claims file.

The Board remanded the case to the RO in July 2007 and September 
2009 for additional development of the record.

The appeal is being once again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

In its most recent remand in September 2009, the Board instructed 
that all outstanding medical records referable to the service-
connected lumbar disability should be associated with the claims 
file.  A review of the claims file shows that all necessary 
development has not been completed.  

In September 2008, the Veteran submitted a statement reporting he 
was treated at an emergency room for recurrence of his low back 
problem.  This included discharge instructions from the 
University of Pittsburgh Medical Center that showed he was seen 
in May 2007.  He also submitted a completed form to allow VA to 
obtain the treatment records.  However, there is no indication 
that these treatment records dealing with the emergency room 
visit were obtained.

Since the record shows that the Veteran refuses to report for any 
further VA examinations in connection with this appeal, any 
treatment records or other competent evidence that can be 
obtained should be associated with the claims file to help assess 
the severity of the service-connected low back disability.  

In addition, the Veteran should be invited to submit medical or 
other evidence to support his assertions that he should be 
assigned a higher rating for the service-connected low back 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
obtain copies of all records referable to 
the May 2007 emergency room visit at the 
University of Pittsburgh Medical Center for 
the service-connected low back disability.  
All records secured will be associated with 
the claims file.  

In addition, the RO should remind the 
Veteran that he may submit medical evidence 
or other competent evidence to support his 
claim for increase.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for an increased initial rating 
higher than 10 percent for the service-
connected low back disability in light of 
all the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


